Citation Nr: 1748588	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  10-27 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for PTSD with major depressive disorder.

2. Entitlement to separate disability evaluations for posttraumatic stress disorder (PTSD) and major depressive disorder.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5. Entitlement to service connection for a neck disability.


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1966 to July 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).  The Veteran's claim for service connection for a neck condition was denied in a November 2008 rating decision of the RO in Roanoke, Virginia.  The Veteran's claims for service connection for COPD and hypertension were denied in a May 2009 decision of the RO in Huntington, West Virginia.  The Veteran's PTSD with major depressive disorder claim was granted and assigned a 50 percent disability rating in a May 2010 decision of the RO in Roanoke, Virginia.  The RO in Roanoke retains jurisdiction of the claims file.  

On his June 2010 Substantive Appeal (Form VA-9), the Veteran requested a hearing before the Board in connection with his claim.  In a July 2016 correspondence, the Veteran advised that he no longer desired a hearing.  There are no other hearing requests of record, so the Board deems his request for a hearing withdrawn.

This matter was previously before the Board in October 2016.  At that time, these matters were remanded for additional evidentiary development.  The October 2016 Board action also included claims for service connection for tinnitus and peripheral neuropathy.  Those claims were granted by the October 2016 Board action and by a June 2017 rating decision, respectively.  The Veteran has received a full grant with respect to those claims, and they are no longer before the Board.  Additionally, the October 2016 Board action also included a claim for an increased rating for diabetes mellitus.  However, this issue had come under the Board's limited jurisdiction for the purposes of remanding the claim for the issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran was subsequently provided with an SOC for that issue in December 2016; however, he did not perfect an appeal to the Board.  Consequently, the claim for an increased rating for diabetes mellitus is not before the Board.

The issues of entitlement to service connection for hypertension, COPD, and a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's PTSD with major depressive disorder has manifested as occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas has not been shown.

2.  The Veteran's PTSD and major depressive disorder manifested with at least some overlapping symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  8 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code 9411, 9434 (2016).

2.  Providing separate ratings for PTSD and major depressive disorder would constitute pyramiding.  38 C.F.R. § 4.14 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Here, the Veteran's claim is a claim for a higher initial rating for PTSD.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been proven, thereby obviating any need for further notice as the purpose of providing the notice requirement has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Board observes that the Veteran received notice via letter in January 2010 that advised the Veteran generally how disability ratings and effective dates are assigned.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claim, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA treatment records during the relevant appeal period have been obtained and associated with the claims file.  Where the Veteran or the record has disclosed non-VA treatment records and evaluations relevant to the Veterans claims, appropriate efforts have been made to obtain them and associate them with the claims file.  As discussed in the most recent Board decision and remand, VA also obtained any pertinent medical records, evaluations, or adjudications from the Social Security Administration (SSA).  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran was also provided with a VA examination in July 2012.  The Board finds that this examination was adequate because it was conducted after an in person examination, a review of the Veteran's claims file and including the Veteran's service treatment records.  It also describes the Veteran's condition in sufficient detail to permit the Board to rate the Veteran's disability.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not raised any issues with the adequacy of this examination.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).



II. Increased Rating for PTSD with Major Depressive Disorder

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). "Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern." Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of a matter.  VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting VA must review the entire record, but does not have to discuss each piece of evidence).

The Veteran is presently in receipt of a 50 percent rating for PTSD with major depressive disorder.  All mental health disabilities are evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The relevant schedular rating criteria are set forth below.

Mental disorders are evaluated as 50 percent disabling when they cause occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is assigned where a mental disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The symptoms listed in the various levels of rating criteria in § 4.130 are non-exhaustive, meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vasquez-Claudio v. Shinskei, 713 F.3d 112, 115 (Fed. Cir. 2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, the symptoms listed at the various levels of rating criteria in § 4.130 are deemed by VA to be representative of the corresponding levels of occupational and social deficiency. Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims Lexis 722, at 18-19 (Decided May 19, 2017).  Thus, the fact that a claimant has a symptom listed in one evaluation level without an analogue at lower evaluation levels indicates that the presence of that symptom alone may be cause for finding that the claimant's condition meets that particular level of disability.  Id. at 19.

Here, the Veteran raised his claim in December 2009.  However, the first details regarding the Veteran's condition come from an outside examination conducted in November 2009.  That examination diagnosed the Veteran with PTSD and major depression.

According to that examination the Veteran's PTSD was marked by symptoms including continued dreaming about the events of the Veteran's experience in Vietnam; psychological distress when exposed to memory cues regarding Vietnam (such as Vietnamese names); physiological reactions (becoming angry and/or shaking) when exposed to these cues; avoiding thought, feelings, or conversations associated with Vietnam; being detached from others; restricted range of affect; persistent increased arousal (difficulty falling asleep, staying asleep, irritability, outbursts of anger, difficulty concentrating); hypervigilance; exaggerated startle response to loud noises; a foreshortened sense of future; difficulty trusting others; and the Veteran also repeatedly abandoned his wife.

According to the 2009 evaluation, the Veteran's depression manifested intermittently since Vietnam with symptoms of depressed mood; diminished interest or pleasure in most things; significant weight gain; psychomotor retardation; fatigue; feeling worthless; and difficulty concentrating.  In addition to opining that the Veteran's depression was due to the Veteran's experience in Vietnam, the examiner also opined that the Veteran's depression exacerbated the Veteran's PTSD.

The 2009 evaluation also indicated that the Veteran suffered from anxiety and panic attacks.

The Veteran provided a statement in February 2010 in which he described himself as short tempered, having quit multiple jobs due to his temper.  However, it should be noted that at the November 2009 examination the Veteran described a long work history, including 10 years of working as the foreman of a painting crew before retiring due to his medical disabilities.  The Veteran also described having no friends and having essentially no relationship with his daughter due to his PTSD symptoms.

A VA examination from July 2012 diagnosed the Veteran with PTSD and a cognitive or learning disability.  Depression was not separately mentioned during this examination.  The examiner indicated that the Veteran's total social and occupational impairment due to both his PTSD and his learning disability was best described as occupational and social impairment with deficiencies in most areas, and the examiner opined that the Veteran's PTSD and learning disability contributed equally to his level of occupational and social impairment.  The Veteran's symptoms included: recurrent recollection of events from Vietnam; memory impairment; irritability; lack of interest; anxiety; occasional depression; suspiciousness; mild memory loss (for names, directions, and recent events); flattened affect; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships; slow interactions; tangential speech; difficulty trusting people; poor insight; and no special wishes or plans.  However, the Veteran's thoughts remained goal directed; he was not delusional, suffering from hallucinations, suicidal, or homicidal, and he had activities that he enjoyed, including driving his truck and socializing with other Veterans (though, the Veteran indicated a tendency to become intoxicated while socializing with other Veterans).  The examiner also noted that the Veteran did suffer from more significant memory lapses, but attributed those to the Veteran's history of stroke.

The Veteran's post-service treatment records reveal that the Veteran has generally declined to participate in treatment, and has not reported to VA regarding any symptoms of his mental health disorders.  He appears to manage them through longstanding prescriptions for anti-anxiety medications and sleep aids.  Consequently, the only real information regarding the Veteran's symptoms comes from the examinations and the Veteran's statement as recounted above.
Based on this evidence, the Board finds that the Veteran's PTSD with major depressive disorder is appropriately rated 50 percent disabling and manifests as occupational and social impairment with reduced reliability and productivity.  38 C.F.R. 4.130.  The Veteran's impaired memory, impaired judgment, impaired abstract thinking, disturbances in motivation and mood, are all emblematic of the criteria for a 50 percent rating.  Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims Lexis 722, at 18-19.  Even where the examiners used words that do not appear in the rating criteria, the words chosen seem to be most analogous to the words in the 50 percent criteria.  For instance, the Veteran's affect has been described as restricted by the examiners, where the rating criteria uses the term "flattened."  Similarly, the Veteran's speech was described as "tangential," where the rating criteria use the terms "circumstantial, circumlocutory, or stereotyped."

The Board has considered the criteria for a 70 percent rating, but finds that this description is of a condition that is overall more severe than that manifested by the Veteran's disability.  The Veteran was specifically noted not to be delusional, not to have hallucinations, not to be suicidal or homicidal, and not to be in a state of near continuous panic or depression.  38 C.F.R. § 4.130.  In fact the Veteran's depression was specifically noted to be "occasional" or at most "recurrent."  The Veteran has never been noted to be disoriented, prone to violence, or to neglect his personal appearance or hygiene.  Even where there is a question as to how to apply the language chosen by the examiners, such as "tangential" speech, the criteria for a 70 percent disability rating (or higher) appear to be contemplating a much greater degree of disability (illogical, obscure, or irrelevant).  

The Board is aware that the July 2012 VA examiner indicated that the Veteran suffered from occupational and social impairment with deficiencies in most areas.  However, the Board's duty is to assign a rating based on all the evidence of record, rather than merely parroting the examiner's assessment at the moment of the examination.  38 C.F.R. § 4.126(a).  Here, it appears, that the Veteran was able to adapt to a work like setting successfully operating as a foreman for 10 years, and then retired due to his medical disabilities (not his mental health problems).  The symptoms, as described above, most closely resemble the criteria for a 50 percent rating.  Consequently, the Board concludes that the Veteran's PTSD with major depressive disorder manifests as occupational and social impairment with reduced reliability and productivity, and is appropriately rated 50 percent disabling.

In reaching this conclusion, the Board has considered the benefit of the doubt doctrine. However, reasonable doubt cannot aid the Veteran where the evidence of record preponderates against a claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

III. Entitlement to Separate Ratings for PTSD and Major Depressive Disorder

The Veteran asserts that he is entitled to separate disability ratings for PTSD and major depressive disorder because there is not complete overlap between the Veteran's PTSD symptoms and the Veteran's symptoms of major depressive disorder.  See December 2010 correspondence of the Veteran's then representative.

Ordinarily, separately diagnosed injuries are rated individually and then combined into a single rating to determine the overall impairment of a veteran's condition.  38 C.F.R. § 4.25 (2016).  However, VA regulations prevent claimants from receiving multiple awards for the same impairment simply because that impairment could be labeled in different ways, known as pyramiding.  38 C.F.R. § 4.14 (2016).  "The basis of disability evaluations is the ability of the body as a whole, or of the psyche .. to function under the ordinary conditions of daily life including employment."  38 C.F.R. § 4.10 (2016).  With respect to mental health disorders, the amount of impairment is measured by the social and occupational difficulties caused by a veteran's disorder.  38 C.F.R. § 4.130 (2016).  The United States Court of Appeals for the Federal Circuit (Court) has addressed the applicability of this regulation in the context of mental health disorders.  Amberman v. Shinseki, 570 F.3d 1377 (2009).  In that case, the Court held that "the critical element is that none of the symptomatology for any one of these ... conditions is duplicative of or overlapping with the symptomatology of the other ... conditions."  Id. at 1381 (quoting Estaban v. Brown, 6 Vet. App. 259 (1994)) (emphasis original to Estaban)  (ellipses denotes only the removal of the specific number of conditions being analyzed in Estaban, reproduced in Amberman, have been removed).  Thus, Amberman holds that where any of the symptoms of one service connected mental health disability overlaps with the symptoms of any other disability, it is appropriate to rate the two disabilities together as combined manifestation under the criteria set forth in 38 C.F.R. § 4.130 (2016).

In this case, the Veteran was diagnosed both with PTSD and major depressive disorder by the examiner who conducted the November 2009 examination.  The examiner identified some symptoms that were exclusively attributable to PTSD and some symptoms that were exclusively attributable to depression.  However, the examiner identified at least one symptom (difficulty concentrating) that appeared in both lists.  As a result, the Board finds that assigning separate ratings for PTSD would run afoul of the regulation forbidding pyramiding and holding of the Court in Amberman.

The Board observes, as the Veteran's then representative did, that the facts of Amberman are distinguishable from this case in that the claimant in Amberman had two mental health disabilities that had 100 percent overlapping or duplicative symptoms.  Amberman, 570 F.3d at 1381.  However, that does not change the rule articulated by the Veterans Court in Estaban and cited with approval in Amberman that two diagnoses constitute the same disability for the purposes of section 4.14 if any of their symptoms overlap.  Id. ("'the critical element is that none of the symptomatology for any one of these three conditions is duplicative of or overlapping with the symptomatology of the other two conditions'").

This determination is consistent with the opinion of the second examination conducted on the Veteran in July 2012.  At that examination, the Veteran's depression was listed as a symptom of the Veteran's PTSD, and other symptoms that had been attributed solely to the Veteran's depression (e.g. lack of interest) were similarly attributed to the Veteran's PTSD.

Consequently, the Board finds that the Veteran is not entitled to be separately rated and compensated for PTSD and depression.



ORDER

A disability rating in excess of 50 percent for PTSD with major depressive disorder is denied.

Entitlement to separate ratings for PTSD and major depressive disorder are denied.


REMAND

The Board finds that a remand is required before a final adjudication can be accomplished with respect to the Veteran's service connection claims.

With respect to the Veteran's claim for service connection for hypertension, the Board finds that it is necessary to remand this matter for a clarification of the examiner's opinion.  The March 2010 examination stated that the Veteran's hypertension was not caused by the Veteran's diabetes, because diabetes does not cause hypertension.  However, this examiner stated that diabetes aggravates hypertension because uncontrolled diabetes has an effect on the vascular system that aggravates hypertension.  The September 2012 examination of the Veteran's diabetes produced an opinion that the Veteran's hypertension was permanently aggravated by the Veteran's diabetes.  However, the December 2016 VA examination produced an opinion that was completely contrary, stating that the examiner was unable to find any clinical evidence that the Veteran's hypertension was caused by or aggravated by his diabetes.  The Board requires additional explanation as to why the December 2016 examiner disagreed with the September 2012 examiner's assessment of the Veteran's hypertension.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With respect to the Veteran's COPD claim, the Board finds that an opinion is necessary as to whether the Veteran's COPD was caused or aggravated by his service or his service-connected conditions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board notes that the Veteran made complaints related to his lungs during his service (e.g. December 1969 treatment note).  Thus, an examination to provide an opinion with regard to a nexus between the Veteran's COPD and his service or his service-related conditions is necessary.

Similarly, the Board finds that additional information regarding the etiology of the Veteran's neck condition is necessary to issue an appropriate adjudication in this matter.  McLendon, 20 Vet. App. 79.  The Veteran had his C3-C7 vertebrae fused in October 2007 to treat his cervical myelopathy, according to contemporaneous non-VA treatment records.  However, the Veteran has additional medical history relevant to his neck.  The March 2010 examination documents that the Veteran has a surgical scar on his neck that he attributes to a stent procedure in 1980.  This could potentially have been a procedure to treat the Veteran's heart condition which has subsequently been service-connected, raising the possibility that the Veteran's neck pain and stiffness is related to treatment for his heart condition.  Similarly, a February 2015 VA treatment note (and several others) references a 1999 neck surgery, and a non-VA MRI conducted in February 2007 documents a neck surgery prior to the October 2007 fusion of the Veteran's vertebrae.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he identify and authorize VA to obtain records relevant to the surgeries performed in 1980 and 1999 that may have his neck.  Make reasonable efforts to obtain any records the Veteran authorizes VA to obtain.

2. Obtain and associate with the claims file any updated/outstanding VA treatment records not already associated to the claims file that are relevant to the claims on appeal.

3. After the above records development is complete, arrange for opinions regarding the Veteran's service connection claims for hypertension, COPD, and a neck disability.

a. With regard to hypertension, this matter should be returned to the examiner who provided the opinion in December 2016.  The examiner should provide an addendum opinion explaining further why the examiner concluded that the Veteran's hypertension was not permanently aggravated by the Veteran's diabetes, and explain the reason for coming to a different conclusion than the examiner from September 2012.  The examiner is further advised that for the purposes of secondary service connection, aggravation is defined as "any increase in disability," and permanence is not required.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  If the December 2016 examiner is unavailable, a similar opinion should be sought from another appropriate examiner.

b. With regard to the Veteran's claim for COPD, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's COPD was incurred in or caused or aggravated by his service or by any of the Veteran's service-connected conditions.  

c. With regard to the Veteran's neck disability claim, the examiner should provide an opinion as to the nature, severity, and etiology of the Veteran's neck condition.  Specifically, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neck disability was incurred in or caused or aggravated by his service or one of his service-connected conditions, to include any treatment for any of his service-connected conditions.

The examiner or examiners who provide opinions should provide complete rationales for each opinion rendered.  If an examiner determines that an opinion requested cannot be provided without conducting an examination, the Veteran should be scheduled for an appropriate examination.

4. Once the development described above has been completed, undertake any further development that may be indicated as a result.  Then, readjudicate the claims on appeal.  If any claim remains denied, or less than the full benefit sought is granted, provide the Veteran with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


